Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-45 are pending in the application. Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-45 are rejected. 

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on July 28th, 2022.

Response to Amendment / Argument
On page 20 of the response filed July 28th, 2022, Applicant requests that the provisional double patenting rejection be held in abeyance. Applicant’s traversal is not found persuasive since the rejection is no longer provisional.
All other rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. 

Claim Construction
The instant claims recite various instances of “carbocyclyl” such as in the definition of R1. The specification contains the following disclosure on page 10:

    PNG
    media_image1.png
    88
    614
    media_image1.png
    Greyscale

The language above is not a strict definition at least in view of MPEP 2111.03(I) which states:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)

Accordingly, the statement that a term “includes” certain options such as saturated and partially unsaturated does not necessarily exclude other options such as fully unsaturated. The specification does not explicitly indicate that “carbocycle” or “carbocyclyl” should be treated the way a person having ordinary skill in the art might treat “cycloalkyl”. These terms are generally not equivalent in the art since Merriam-Webster defines “carbocyclic” as “being or having an organic ring composed of carbon atoms” (which would be generic to all levels of unsaturation) whereas Merriam-Webster defines “cycloalkyl” as “any univalent radical (as cyclohexyl) formed by the removal of one hydrogen atom from a cycloalkane”. Furthermore, the fact that Applicant provides the term “aryl” separately does not mean “carbocyclyl” necessarily excludes fully unsaturated options since MPEP 2173.05(o) notes that “double inclusion” is permissible. Given these issues, if Applicant intends for “carbocyclyl” to exclude fully unsaturated structures, any independent claim should be amended to recite that (for instance) “wherein any instance of carbocyclyl is either saturated or partially unsaturated.” Until such time, the claims have been interpreted to be generic to fully unsaturated rings consistent with the term as it is broadly used in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is rejected as indefinite since it refers to “one of A is:” a list; however, there is only one occurrence of “A” in claim 1 and therefore it is unclear if the reference to “one of” is erroneous or if the claim is missing language.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(1 of 3) Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry No. 1978423-07-2, which entered STN on August 24th, 2016.
CAS Registry No. 1978423-07-2 is drawn to N-[(1-aminocyclobutyl)methyl]-1H-indole-2-carboxamide, which has the following structure:

    PNG
    media_image2.png
    317
    629
    media_image2.png
    Greyscale
.
The compound reads on formula I where A is -C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is (C4)carbocyclyl-(C1)alkyl substituted by Z1 where Z1 is -NRb3Rc3, Rb3 and Rc3 are hydrogen, and R3-R6 are hydrogen. These definitions read on instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22 and 28. 

(2 of 3) Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,465,080 by Wright, alone and (regarding claim 39) as evidenced by Meyer et al. J. Pharm. Sci. 2007, 96, 3155-3167.
	The prior art teaches multiple compounds embraced by the instant claims. For instance, the prior art teaches 6-chloro-N-(2-morpholinoethyl)-2-indolecarboxamide in column 4 (Example 1), which has the following structure:

    PNG
    media_image3.png
    245
    642
    media_image3.png
    Greyscale
.
The compound reads on formula I where A is -C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered heterocyclyl-(C2)alkyl, R2 is hydrogen, R4 is halo, and R3, R5 and R6 are hydrogen. These definitions read on instant claims 1, 3, 11, 12, 13, 18, 19, 21, 22 and 28. As an additional example, the prior art teaches 1-methyl-N-(3-morpholinopropyl)-2-indolecarboxamide hydrochloride in column 6 as Example 18, which has the following structure:

    PNG
    media_image4.png
    239
    750
    media_image4.png
    Greyscale
.
The compound reads on formula I where A is -C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered heterocyclyl-(C3)alkyl, R2 is C1 alkyl and R3-R6 are hydrogen. These definitions read on instant claims 1, 3, 12, 13, 15, 16, 18, 19, 21, 22 and 28. The prior art further teaches a composition of the compound above in Example 27 in columns 7 and 8 where the compound was mixed with multiple carriers including Tween 80 and water as well as benzyl alcohol. Benzyl alcohol is an antibacterial agent as evidenced by Meyer et al. which teaches on page 3156: “Benzyl alcohol is an aromatic, primary alcohol (Tab. 1) and is effective against most Gram-positive bacteria, yeast, and mold, but is less effective against Gram-negative bacteria (Tab. 1).3,4” Accordingly, the prior art anticipates instant claims 38 and 39.

(3 of 3) Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28, 29, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Application Publication No. WO 03/028725 A1 by ACS et al. and (regarding claim 39) as evidenced by Martos et al. European Journal of Microbiology and Immunology 2013, 3, 44-48.
The prior art teaches N-{4-[4-(3-trifluoromethyl-phenylamino)-1-piperidinyl]-butyl}-1H-indole-2-carboxamide on page 23, lines 7 and 8, which has the following structure:

    PNG
    media_image5.png
    328
    998
    media_image5.png
    Greyscale
.
The structure reads on instant Formula (I) where B is hydrogen, A is –C(=O)N(Ra1)-R1 where Ra1 is hydrogen and R1 is 6 membered heterocyclyl-(C4)-alkyl substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 is hydrogen and Rc3 is C6 carbocyclyl, and R2-R6 are hydrogen. The scope of “carbocyclyl” as it relates to aromatic structures is addressed in the “Claim Construction” section above. Furthermore, claim 1 does not recite that the carbocyclyl groups are otherwise unsubstituted. If Applicant intends for all groups to require unsubstitution where unspecified, the claims should be amended to limit the claim language. The definitions above read on instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28 and 29. Regarding instant claim 38, the prior art teaches preparation involving water on page 22 where the compounds listed on pages 22 and 23 were prepared in a similar manner to Example 4. Regarding instant claim 39, the prior art that the synthesis method also involves partitioning between an aqueous phase and chloroform where chloroform is an antibacterial as evidenced by Martos et al. (page 47): “Under the aforementioned conditions, this study showed that CHL in effect eradicates the biofilm of E. faecalis;” where CHL is the abbreviation for chloroform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 12, 13, 15, 16, 21, 22, 28, 29 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2009/0215828 A1 by Schunk et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Schunk et al. teach compounds of the following general formula for use as nociception/ORL1 receptor system modulators (Page 1):

    PNG
    media_image6.png
    160
    490
    media_image6.png
    Greyscale
.
As an example of the genus, the prior art teaches the following compound on page 36:

    PNG
    media_image7.png
    209
    375
    media_image7.png
    Greyscale
.
The prior art further teaches the following compound on page 38:

    PNG
    media_image8.png
    254
    422
    media_image8.png
    Greyscale

The structures above reads on instant Formula (I) where B is hydrogen, A is –C(=O)N(Ra1)-R1 where Ra1 is methyl and R1 is 6 membered heterocyclyl-(C2)-alkyl substituted by Z1 where Z1 is –NRb3Rc3 where Rb3 is methyl (outside the scope of claim 1) and Rc3 are methyl and further substituted by C4 alkyl, R5 is halo or C1 alkoxy and R2, R3, R4 and R6 are hydrogen. Regarding instant claim 38, the prior art teaches compositions with an auxiliary on page 55 (claim 12).
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	As noted above the scope of Rb3 does not read on the instant claims; however, the instant claims encompass compounds that differ based on the replacement of -N(CH3)2 in the prior art structures with -NHCH3, i.e. where methyl is replaced with hydrogen. The instantly claimed compounds are embraced by claims 1, 3, 12, 13, 15, 16, 21, 22, 28 and 29.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art provides the following definition for the corresponding variables:

    PNG
    media_image9.png
    110
    556
    media_image9.png
    Greyscale

The prior art teaches the formation of rings or that the groups are independently alkyl or hydrogen where hydrogen is instantly claimed. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
homologs because 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
homologs
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
 often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” In re Deuel 34 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (II) states: “Compounds which are […] homologs (…) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).”
The issue of patentability over the replacement of alkyl groups for hydrogen has arisen many times. See, for instance, In re Doebel 174 USPQ 158 where replacement of methyl for hydrogen on an amino nitrogen was considered prima facie obvious – at page 159. The motivation to make a substitution of an alkyl group for hydrogen stems from the fact that a person having ordinary skill in the art would expect that the compounds would have the same utility as the compounds taught by the prior art. In the interest of generating additional compounds that have the same utility as the compounds taught by the prior, a person having ordinary skill in the art would seek to make additional compounds that are most closely related to compounds specifically taught by the prior art that have already been demonstrated to have the desired utility. The replacement of hydrogen for an alkyl group falls under the well-established doctrine of homology, which assumes that homologous compounds are likely to have similar properties. Therefore, the instantly claimed compounds, which differ by hydrogen/alkyl, over compounds of prior art are unpatentable absent a showing of unexpected results. MPEP 2144.09 (VII) states “A prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties. In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).” 

Claim(s) 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28, 38, 39, 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,465,080 by Wright in view of Meyer et al. J. Pharm. Sci. 2007, 96, 3155-3167.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	The prior art teaches compounds for use in treatment of conditions including (title) depression. The prior art teaches multiple compounds embraced by the instant claims. For instance, the prior art teaches 6-chloro-N-(2-morpholinoethyl)-2-indolecarboxamide in column 4 (Example 1), which has the following structure:

    PNG
    media_image3.png
    245
    642
    media_image3.png
    Greyscale
.
The compound reads on formula I where A is -C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered heterocyclyl-(C2)alkyl, R2 is hydrogen, R4 is halo, and R3, R5 and R6 are hydrogen. These definitions read on instant claims 1, 3, 11, 12, 13, 18, 19, 21, 22 and 28. As an additional example, the prior art teaches 1-methyl-N-(3-morpholinopropyl)-2-indolecarboxamide hydrochloride in column 6 as Example 18, which has the following structure:

    PNG
    media_image4.png
    239
    750
    media_image4.png
    Greyscale
.
The compound reads on formula I where A is -C(=O)N(Ra1)-R1, B is hydrogen, Ra1 is hydrogen, R1 is 6 membered heterocyclyl-(C3)alkyl, R2 is C1 alkyl and R3-R6 are hydrogen. These definitions read on instant claims 1, 3, 12, 13, 15, 16, 18, 19, 21, 22 and 28. The prior art further teaches a composition of the compound above in Example 27 in columns 7 and 8 where the compound was mixed with multiple carriers including Tween 80 and water as well as benzyl alcohol. Benzyl alcohol is an antibacterial agent as evidenced by Meyer et al. which teaches on page 3156: “Benzyl alcohol is an aromatic, primary alcohol (Tab. 1) and is effective against most Gram-positive bacteria, yeast, and mold, but is less effective against Gram-negative bacteria (Tab. 1).3,4” Accordingly, the prior art anticipates instant claims 38 and 39.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art anticipates instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 28, 38 and 39 where anticipation is the epitome of obviousness. The prior art, however, does not explicitly teach a method step corresponding to claims 40 and 41 where the individual compounds were administered to an animal or co-administered to an animal with one or more antibacterial agents.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	The prior art teaches methods of “treating depression in warm-blooded animals” in column 8 (claim 6) by administering compounds of a generic formula embracing the species of the prior art. The prior art further teaches that the compounds can be administered orally as follows in column 3:

    PNG
    media_image11.png
    193
    489
    media_image11.png
    Greyscale

At least given the presence of bacteria that would be expected to be present in the oral cavity of an animal or in the digestive tract of an animal, a person having ordinary skill in the art would expect that practicing the individual methods of administration of the prior art including orally would result in the compounds being contacted with bacteria. The only required active step of claim 40 is “administering to the animal a compound as described in claim 1” where the limitation of “inhibiting a bacterial efflux pump” is recited in the preamble but does not result in the introduction of any structural limitations other than potentially requiring the presence of bacteria. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, the prior art suggests a step that would possess all the required components and steps in the claimed method.
	Regarding claim 41, the same general concept regarding an additional advantage applies where the prior art teaches that Example 28 (the composition discussed above) “can be given parenterally in the form of parenteral suspensions” containing the required components of claim 41 of a compound as described in claim 1 as well as at least one antibacterial agent. Regardless, Meyer et al. discuss the use of benzyl alcohol as an antimicrobial and generally discuss the use of a preservative as follows on page 3155:
The specific challenge of developing a multidose product is the need for an antimicrobial preservative.2 These formulations can inhibit the growth of microorganisms that may be inadvertently introduced into the containers during product withdrawal.

Meyer et al. further teach that benzyl alcohol inhibits the growth of bacterial strains in Table 1 on page 3157. Accordingly, a person having ordinary skill in the art would have recognized the role of benzyl alcohol in the prior art compositions and expected that it would be useful in preventing a bacterial infection during administration of the composition of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 11-13, 15, 16, 18, 19, 21, 22, 26, 28, 29, 34, 35, 36 and 38-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 14 and 18 of U.S. Patent No. 11,458,121. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite methods of using compounds that anticipate the instant claims. Claim 14 of the patent recites an analogous genus as instant claim 1 and claim 18 of the patent recites the same species as instant claim 36. The first compound in claim 18 of the patent meets the limitations of instant claims 1, 3, 11, 12, 13, 15, 16, 18, 19, 21, 22, 26, 34, 35 and 36. Regarding the remaining instant claims the species having –CH2-pyrrolidinyl-CH2-NH2 groups in claim 18 of the patent read on instant claims 28 and 29. Regarding instant claims 38-45, claim 1 of the patent is directed to methods of treating or preventing a bacterial infection in an animal where claim 1 of the patent recites using two compounds that would both appear to be antibacterial. Regarding instant claims 38, 42 and 43, a person having ordinary skill in the art would have been motivated to add a vehicle for ease of administration and formulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626